Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        17-OCT-2018
                                                        08:21 AM


                         SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             PATRICIA E.G. ADAMS, IN HER CAPACITY AS
      PERSONAL REPRESENTATIVE OF THE ESTATE OF BRENT ADAMS,
                  AND IN HER PERSONAL CAPACITY,
                 Petitioner/Plaintiff-Appellant,

                               vs.

               HAWAII MEDICAL SERVICE ASSOCIATION,
                  Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIV. NO. 07-1-1388)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ., and
 Circuit Judge Somerville, in place of Recktenwald, C.J., recused)

          Petitioner/Plaintiff-Appellant’s application for writ
of certiorari filed on September 4, 2018, is hereby accepted and
will be scheduled for oral argument.   The parties will be
notified by the appellate clerk regarding scheduling.
          DATED: Honolulu, Hawai#i, October 17, 2018.
                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson

                                 /s/ Rowena A. Somerville